Citation Nr: 1509963	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for  bilateral lower extremity peripheral neuropathy and/or radiculopathy, to include as a result of exposure to herbicides and/or secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as a result of exposure to herbicides and/or secondary to the service-connected posttraumatic stress disorder PTSD.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to the service-connected PTSD. 

4.  Entitlement to service connection for Peyronie's disease with erectile dysfunction, to include as secondary to the service-connected PTSD.

5.  Entitlement to service connection for a right foot condition.

6.  Entitlement to service connection for a right leg condition.

7.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 1970.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony before the Board in March 2014; a transcript has been associated with the virtual record.

The matter was recently before the Board in June 2014 and remanded for further development and adjudication.  


The claim of service connection for bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy and/or radiculopathy, a right leg condition, Peyronie's Disease with erectile dysfunction, and OSA are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right foot condition is not due to events in active service; generalized arthritis was not diagnosed within one year following the Veteran's discharge from active service in July 1970.

2. The Veteran's back condition is not due to events in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot condition have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a back condition have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in August 2011 and December 2011.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining post-service treatment records, provided him VA examinations, and afforded him the opportunity to present testimony before the Board, the transcript of which has been obtained.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For some 'chronic diseases,' such as arthritis presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


Right Foot 

The Veteran is seeking service connection for a right foot condition.  During testimony before the Board, he asserted the condition was the result of jumping out of helicopters while performing duties as a supply clerk during service.  BVA Transcript pp. 22-24.

After careful consideration of all procurable and assembled data, the Board finds that service connection for a right foot condition is not warranted.  In this regard, the Veteran's service treatment records were negative for a right foot condition, to include the January 1970 separation examination wherein the Veteran specifically denied foot trouble on his medical history. 

Despite his statements and testimony to the contrary, continuous right foot symptoms have not been shown since service in the objective medical evidence.  In fact, post-service records show the first complaints of foot pain are dated in 2012, 42 years after his discharge from service.  This long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  The August 2014 VA examiner noted that x-rays of the feet dated in 2013 show generalized arthritis, which is clearly outside the one year presumptive period.  38 C.F.R. § 3.307, 3.309.  The Board notes that while VA treatment records indicate the Veteran reported a history of a hairline fracture of the right foot in April 2013, this has not been objectively confirmed by the medical evidence of record. 

While competent evidence indicates that the Veteran has generalized arthritis of the right foot, the preponderance of the probative medical evidence is against a finding that the current disorder is related to service.  Notably, the August 2014 VA examiner opined a right foot condition was less likely than not incurred in or caused by service.  The examiner reasoned that there was no evidence of a chronic foot problem in service or thereafter.  

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether a right foot condition is related to active service.  It is important to point out at this juncture that complaints of tingling and burning of the right foot will be address within the claim for neuropathy when the claims are returned to the Board after Remand.  

In sum, a chronic right foot condition was not diagnosed during service.  Generalized arthritis was not diagnosed for many years after the Veteran's discharge from service (42 years).  The competent and probative evidence does not establish a link between a right foot condition and active service.  Thus, the Board finds service connection for a right foot condition is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


Back Condition

The Veteran is seeking service-connection for a back condition.  During testimony before the Board, he asserted the condition was the result of jumping out of helicopters while performing duties as a supply clerk during service.  BVA Transcript pp. 22-24.

The question of whether the Veteran has a back condition, variously diagnosed as degenerative disc disease (DDD), intervertebral disc syndrome, spondylosis, spinal fusion, and vertebral fracture, is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

Initially, the Board notes the Veteran's March 1968 and September 1968 reports of medical history taken at enlistment contain complaints of back trouble.  The examiner noted the Veteran sprained his back two to three months prior to his enlistment as a result of heavy lifting.  The examiner further noted that x-rays of the back were negative; the corresponding physical examinations were negative for a back disability.  As such, there was no pre-existing back condition upon entrance to service and the Veteran was presumed sound.  38 C.F.R. § 3.306(a); Wagner,  370 F.3d at 1096.   The Veteran's service treatment records were negative for a back condition, to include the January 1970 separation examination wherein the Veteran specifically denied any back trouble.  

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his back since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, supra.   Notably, the first post-service complaints referring to the back are dated in February 2010.  At that time, the Veteran reported injuring his back in August 2009 when he fell off the back of a truck and landed on his buttocks.  He indicated that he had low back pain with radicular symptoms since the accident.  Even this was still some 39 years after his separation from active military service.   

As a chronic back condition was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, the preponderance of the evidence is against a finding that the Veteran's back condition is the result of his active military service.  Notably, the August 2014 VA examiner opined the Veteran's back condition was not incurred in or caused by his service.  The examiner reasoned there was no evidence of treatment of the Veteran's back during service.  The examiner indicated there were no medical records for treatment of the back for decades after service.  The first indication of a back condition was in 2009, when the Veteran fell off a truck.  The examiner noted that compression fractures were not seen in the back until x-rays taken that day.  Bony demineralization (probable osteopenia) was found, which likely accounted for this finding.  
  
In sum, a chronic back condition was not diagnosed during service or for many years thereafter.  The competent and probative evidence does not establish a link between a back condition and active service and in fact suggests the cause of the Veteran's back problems was the post-service accident.  Thus, the Board finds service connection for a back condition is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

ORDER

Entitlement to service connection for a right foot condition is denied.


Entitlement to service connection for  a back condition is denied.


REMAND

The Veteran also claims entitlement to service connection for bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy and/or radiculopathy, a right leg condition, Peyronie's Disease with erectile dysfunction, and OSA.  A preliminary review of the record indicates that these claims require additional development. 

In June 2014, the Board directed the RO to order a VA examination to determine the nature, extent and etiology of the claimed sleep apnea.  Specifically, 
the examiner was asked to opine whether it was at least as likely as not that any sleep apnea was aggravated by the Veteran's service-connected PTSD beyond the natural progression of the disease.  

The Veteran was afforded a VA examination in August 2014.  The examiner simply indicated that he was able to determine the baseline level of severity of the OSA and that the current severity was not greater than the baseline.  The only explanation given was that there were no records of OSA until 2012, when the Veteran was already found to have severe sleep apnea on testing.  

In his December 2014 Brief, the Veteran argues that the August 2014 VA examination opinion was not clear regarding whether PTSD aggravated the Veteran's sleep apnea.  The Board agrees and an addendum opinion must be sought.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 301 (2008) (noting that a "medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").   

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the orders of the Board were not complied with, the matter must be remanded so the Board's instructions can be carried out.  

The Veteran is also seeking service connection for bilateral lower extremity neuropathy and/or radiculopathy, a right leg condition, Peyronie's Disease with erectile dysfunction, and bilateral upper extremity peripheral neuropathy.  The Veteran has set forth multiple theories of causation for the claimed disorders.  In pertinent part, he claims the conditions are secondary to his service-connected PTSD. The Veteran argues that he used alcohol to self-medicate and/or mask symptoms caused by his service-connected PTSD.  He further contends that as result of the frequent use of alcohol to self-medicate and/or mask symptoms of his PTSD, his nervous system was damaged to the point where he was diagnosed with peripheral neuropathy.  He alleges his erectile dysfunction is the result of medication prescribed to treat his PTSD.  

A preliminary review of the record shows that peripheral neuropathy of the upper and lower extremities, as well as erectile dysfunction, have been attributed to long term alcohol abuse.   Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  

There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

In this case, a medical opinion has not been sought as to whether the Veteran's alcohol abuse was secondary to or is caused by his service-connected PTSD.  Such opinion must be obtained upon Remand.  38 U.S.C.A. § 5103A.

The Board notes there are also no medical records associated with the file dated prior to 1983-1984 (when he indicates he became sober).  In fact, there are no medical records dated prior to 2003 in the virtual record.  Attempts to obtain such records, must be made upon remand.  38 C.F.R. § 3.159(c)(1), (2).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the individual who conducted the August 2014 VA examination, if available, and ask him to provide an opinion as to whether the Veteran's PTSD aggravates his OSA beyond the natural progression of the disease.  In answering this question, the examiner must comment on or address the Veteran's previously submitted medical literature at his April 2014 Board hearing, which shows sleep apnea is affected by PTSD.  

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

2.  Obtain medical records dated from the Veteran's discharge from active military service in January 1970 to 2003.  Secure the necessary releases for any private medical records.  All requests for records must be associated with the virtual record.  

3.  Afterwards, schedule the Veteran for the appropriate VA examination to determine whether the Veteran's alcohol abuse disability was acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.   Specifically, please ask the examiner to provide an opinion as to whether the Veteran's alcohol abuse was secondary to or is caused by his service-connected PTSD

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


